                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA                                                            PLAINTIFF


VS.                                                       CRIMINAL NO. 2:17-cr-19-KS-MTP


JOHN W. LEE. JR.                                                                  DEFENDANT


                          ORDER EXTENDING REPORTING DATE



THIS CAUSE IS BEFORE THE COURT on Motion to Extend Reporting Date [41] filed by

John W. Lee, Jr. through his counsel. The Court has noted that the Motion is unopposed by the

Government. The basis for the request is the ongoing medical treatment that Lee is undergoing

for serious medical problems that have been made known to the Court through testimony of

medical providers and documentation of medical conditions provided. The Court has also

confirmed with the U.S. Probation Supervising Officer that Mr. Lee is essentially homebound

because of his medical conditions and is unable to leave the home for reasons other than to go to

medical appointments. The Court considered the need for ongoing treatment and the cost that

would be incurred by the Government to render these treatments while in a penitentiary setting

along with other factors and finds that the request to extend reporting date should be granted.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion to Extend Reporting

Date [41] is GRANTED and the reporting date is extended until at least July 17, 2019. The

parties are directed to contact the Court on or before July 17, 2019, regarding setting of the

hearing, etc. herein. Also the Court notes that Mr. Lee has indicated a medical appointment at
Ochsner in New Orleans. He is reminded of his obligation to obtain permission from his

Probation Officer prior to leaving the Southern District of Mississippi.

SO ORDERED this the __20th____ day of March, 2019.




                                                     __s/Keith Starrett ________________
                                                     UNITED STATES DISTRICT JUDGE
